          Case 1:20-cr-02018-SAB         ECF No. 50        filed 10/29/20    PageID.178 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WASHINGTON
 UNITED STATES OF AMERICA,                                         Case No.   1:20-CR-02018-SAB-1
                                                                   CRIMINAL MINUTES
                                       Plaintiff,
        -vs-                                                       DATE:     OCTOBER 29, 2020
                                                                   LOCATION: YAKIMA
 FERNANDO GUSTAVO CASTANEDA-
 SANDOVAL,                                                         SENTENCING HEARING

                                       Defendant,

                                        Chief Judge Stanley A. Bastian
          Angela Noel                                     02                               Marilynn McMartin
      Courtroom Deputy                                Law Clerk                             Court Reporter
                 Ian Lloyd Garriques                                        Alex B. Hernandez, III
                Government Counsel                                             Defense Counsel
 United States Probation Officer: Jennifer M. Dykstra (Telephone)

       [ X ] Open Court                       [     ] Chambers                         [   ] Telecon

Defendant present in custody of United States Marshals Service with appointed counsel.

Court confirmed with counsel that they had no objections to the PSR. Court also confirmed with defense counsel
Defendant had the opportunity to review the PSR and further queried Defendant as to whether he had any
objections other than that already discussed; Defendant indicated he did not / there were no other objections.
Court accepted the Presentence Investigation Report.

Defense counsel addressed the Court regarding issues with BOP running the sentencing in this matter concurrent
with the supervised release matter in 1:15-cr-02037-LRS and indicated he would seek a different sentence if this
matter were to run concurrent.

Government counsel addressed the Court with his respective recommendation for resolution of the matter.
Defense counsel addressed the Court with his respective recommendation for resolution of the matter. Defendant
addressed the Court.

Imprisonment:               18 Months with credit for any time served, run concurrent with 1:15-CR-2037-LRS
Supervised Release:          3 Years with standard conditions plus special conditions:
                                Must not communicate, associate, or otherwise interact, with any known
                                  criminal street gang member or their affiliates
                                Must complete mental health evaluation and follow treatment recommendations
                                Search of person, vehicle and residence
                                Substance abuse evaluation and treatment/counseling, if recommended
                                Abstain from controlled substances, including marijuana; Probation Officer is
                                  authorized to order up to 6 Uas
                                Do not enter any establishment whose primary item of sale is alcohol; abstain
                                  from alcohol; Probation Officer authorized to order up to 6 UAs and/or BAs

 CONVENED:      2:36 P.M.        ADJOURNED:         3:16 P.M.     TIME:     0:40 HR.       CALENDARED        [ N/A ]
         Case 1:20-cr-02018-SAB        ECF No. 50      filed 10/29/20   PageID.179 Page 2 of 2

United States –vs- Fernando Gustoavo Castaneda-Sandoval                                October 29, 2020
1:20-CR-02018-SAB-1                                                                    Page 2
Sentencing Hearing

                             Cooperate in the collection of DNA as directed by Probation Officer
Fine:                    Waived
Special Assessment:      $100 – Inmate Financial Responsibility Program

Appeal rights waived by Plea Agreement including Defendant's right to file a post-conviction 2255 motion except
one based upon ineffective assistance of counsel. Court will recommend Defendant be designated to the
Sheridan, Oregon or Sea Tac facility.
